NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2611-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

U.S. CURRENCY SIX THOUSAND
FORTY-EIGHT DOLLARS ($6048),

     Defendant.
__________________________________

                   Submitted October 31, 2019 – Decided January 23, 2020

                   Before Judges Nugent and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Gloucester County, Docket No. DC-000863-
                   02.

                   John Thomas Pritchett, appellant pro se.

                   Charles A. Fiore, Gloucester County Prosecutor,
                   attorney for respondent (Dana R. Anton, Senior
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      This is a forfeiture action. In July 2016, appellant, John T. Pritchett, filed

a replevin motion seeking return of $6048 that had been seized from him

fourteen years earlier and forfeited to the State. Police seized the money on

January 4, 2002, during the course of arresting appellant for possessing

marijuana and stealing a car. During an unopposed forfeiture proceeding, a

judge entered an April 15, 2002 judgment of forfeiture order that forfeited the

$6048 to the State. Appellant claimed in his replevin motion that when arrested

in 2002, he possessed the cash to purchase a car. He also claimed he had not

been served with the forfeiture complaint because he was incarcerated during

the forfeiture proceedings.

      According to the court's Automatic Case Management System, Service

Maintenance Database, appellant was served with the complaint on February 21,

2002. He was served at the address he gave the police when he was arrested.

Separately, on March 11, 2002, a summons mailed to appellant informed him

that a default judgment would be entered if he did not respond to the complaint

by April 3, 2002.

      The motion record included documents showing appellant was released

from jail on January 29, 2002 and not incarcerated again until March 18, 2002.




                                                                            A-2611-17T4
                                         2
Defendant was again released on March 19, 2002, at which time he provided the

same address as his residence.

      The trial court denied appellant's replevin motion. Significantly, the court

denied the motion without prejudice. The court explained:

            Now, what he really doesn’t say is what knowledge he
            had of the complaint and whether somebody else had
            been served at the property. We do have the return mail
            of the certified [complaint] which was served on the
            defendant, [at the address he had given when arrested].
            There’s no -- no regular mail in the file.

                  But he -- while he indicates that he did not go
            back to [that address], he doesn’t say where he went and
            what his new address was. And he doesn’t indicate
            whether he had anybody at [the address he gave when
            arrested] that would have received the regular mail
            since it would have come to his notice. Service has to
            be on the place of abode. And [the address he gave] at
            that point in time was his place of abode.

                   He doesn’t really explain . . . why he’s waited
            from [2002] through 2017 to make this application for
            -- to vacate the judgment, or to find out about the status
            of the money. That’s the biggest concern or problem.

                  ....

                   And while it may well be there’s an explanation
            for that 15 years, he hasn’t provided it . . . .

            [L]ack of service can by itself be sufficient to allow for
            vacating a judgment entered against the defendant,
            [but]. . . [the address he gave when arrested] . . . was
            the address that he had. That was his last known place

                                                                          A-2611-17T4
                                        3
            of abode. He doesn’t provide us with anything that
            relates to where else he could be . . . . He doesn’t
            provide anything to indicate once he was released from
            jail, what efforts he took to try to find out about the
            criminal proceedings and find out about the status of
            his money.

                   So I am going to deny the application but without
            prejudice. He can re-file, but provide more detail to
            explain why the -- we had that 15 years go by without
            any effort on his part to -- to seek redress as it relates
            to this money . . . .

      Appellant did not refile the motion with the additional explanations

required by the court. Rather, he filed this appeal.

       Under Rule 2:2-3(a)(1), an appeal as of right may be taken to the

Appellate Division only from a final judgment. To be final, a judgment must

generally "dispose of all claims against all parties." S.N. Golden Estates, Inc.

v. Cont'l Cas. Co., 317 N.J. Super. 82, 87 (App. Div. 1998).             "This rule,

commonly referred to as the final judgment rule, reflects the view that

'[p]iecemeal [appellate] reviews, ordinarily, are [an] anathema to our practice .'"

Ibid. (alterations in original) (quoting Frantzen v. Howard, 132 N.J. Super. 226,

227-28 (App. Div. 1975)). If an order is not a final judgment, a party must be

granted leave to appeal by the Appellate Division. Janicky v. Point Bay Fuel,

Inc., 396 N.J. Super. 545, 550 (App. Div. 2007). An appeal as of right may only



                                                                            A-2611-17T4
                                        4
be taken from a limited category of interlocutory orders, none of which apply in

this case. R. 2:2-3(a)(3).

      "A dismissal without prejudice is comparable to a nonsuit . . . . It

adjudicates nothing. Another action may be instituted and the same facts urged,

either alone or in company with others as the basis of a claim for relief."

Malhame v. Demarest, 174 N.J. Super. 28, 30-31 (App. Div. 1980) (quoting

Christiansen v. Christiansen, 46 N.J. Super. 101, 109 (App. Div. 1957)).

      Because appellant did not comply with the trial court's directive, and

because his motion was dismissed without prejudice, the trial court's order was

not final, and appellant's appeal must be dismissed.

      The State argues that the judgment should stand because appellant did not

demonstrate excusable neglect that would permit a court to vacate a judgment

under Rule 4:50-1.     The State further contends the judgment should stand

because appellant does not have a meritorious claim.

      The State did not file a cross-appeal. The issues it raises appear to be

those the trial court anticipated hearing on an adequate record once appellant

refiled the motion. However, as we have noted, appellant never refiled the

motion. Consequently, the appeal must be dismissed.

      Appeal dismissed.


                                                                        A-2611-17T4
                                       5